PRESENT: All the Justices

GINA M. COLLETT
                                              OPINION BY
v.   Record No. 141297                  JUSTICE CLEO E. POWELL
                                             June 4, 2015
GARY B. CORDOVANA, ET AL.


          FROM THE CIRCUIT COURT FOR THE CITY OF NORFOLK
                     Everett A. Martin, Judge

      Gina M. Collett (“Collett”) appeals the final judgment

entered by the Circuit Court for the City of Norfolk (“trial

court”) on June 26, 2014, sustaining demurrers filed by Gary B.

Cordovana, Margaret H. Cordovana (collectively, “the

Cordovanas”), Dion C. Hayle, and 1273 West Ocean View, LLC 1

(collectively, “1273 WOV”) and dismissing Collett’s complaint

with prejudice.

                            I.   BACKGROUND

      Collett owns property located on West Ocean View Avenue in

the City of Norfolk.     The Cordovanas own the property located on

one side of Collett’s property and 1273 WOV owns the property on

the other side of Collett’s property.

      Collett alleged in her second amended consolidated

complaint 2 that the Cordovanas and 1273 WOV were “responsible for


      1
       The property previously owned by Hayle was transferred by
deed dated July 10, 2013 to 1273 West Ocean View, LLC.
      2
       Collett filed separate complaints against each landowner
on July 2, 2013. The trial court granted Collett leave to amend
her complaint on September 6, 2013. Collett filed a “First
directing massive quantities of water run-off and pollutants

from their properties onto [Collett’s] property, thus causing

significant and ongoing damage, financially and emotionally.”

Collett claimed that the Cordovanas and 1273 WOV were liable to

her “pursuant to theories of trespass, nuisance, negligence per

se and ordinary negligence.”   Collett requested compensatory

damages up to $500,000 jointly against the defendants; punitive

damages up to $350,000 against each defendant individually; and

temporary and permanent injunctive relief.

     With respect to the neighboring properties, Collett

asserted that “instead of draining to the street, a significant

portion of the defendants’ rain and storm run-off drains to

Collett’s property, regularly causing it to flood and sustain

damage to both the real estate and [her] personal property.”

She further alleged that “[t]he run-off includes . . .

pollutants.”    Collett also argued that the water run-off from

the Cordovanas’ property and 1273 WOV’s property violates

Norfolk City Code §§ 27-2 and 36-17(b) (the “Norfolk

Ordinances”).



Amended Complaint” against 1273 WOV on September 6, 2013. The
cases were subsequently consolidated and Collett filed a “First
Amended Consolidated Complaint” against the Cordovanas and 1273
WOV. The Cordovanas’ and 1273 WOV’s demurrers were sustained on
March 18, 2014 and Collett was again given leave to amend her
complaint. Collett filed a “Second Amended Consolidated
Complaint” on April 1, 2014, which is the subject of this
appeal.

                                  2
     Collett claimed that the Cordovanas and 1273 WOV “modified

the topography of their property such that it has exacerbated

the problem and essentially guarantees that Collett will suffer

water-related damages every time a significant rain event

occurs.”   Specifically, Collett asserted that the Cordovanas’

property was altered in March 2010 by “dumping . . . a load of

gravel on their parking lot, which raised it approximately four

inches.    The gravel was graded in such a manner as to ensure

that water would flow from the [Cordovanas’] property onto

Collett’s property.”   The Cordovanas had “another load of gravel

dumped on their rear parking lot, which raised it approximately

four inches higher” in August 2013.   However, the Cordovanas did

not obtain proper permits and the City of Norfolk halted the

project.

     With regard to modifications by 1273 WOV, Collett asserted

that mulch and “other modifications” were added to the property

“in an effort to address water issues.”

            With the dumping of additional material onto
            [1273 WOV’s] property, it raised the level
            of the property, and in the absence of drain
            pumps, an adequate berm, gutters and drain
            pipes and/or proper grading, the
            modifications to [1273 WOV’s] property and
            lack of adequate maintenance essentially
            guaranteed that water would flow onto
            Collett’s property.

     Collett sent numerous communications to the Cordovanas and

1273 WOV notifying them that the “large quantities of water


                                  3
cascading from [their] properties” caused “pools of water that

take hours and sometimes days to pump out of her backyard.”

Collett informed the Cordovanas and 1273 WOV that as a result of

the standing water, her “property has become a breeding ground

for mosquitos and other pests.”     Collett “often has to board her

dog because [her] yard is unusable.”

     The Cordovanas and 1273 WOV filed demurrers asserting that

Collett had failed to allege specific facts to support the

causes of action against them.     The Cordovanas and 1273 WOV also

claimed that Collett’s causes of action based on the Norfolk

Ordinances were improper.    Specifically, they asserted that

Collett is not a member of the class of persons the Norfolk

Ordinances were designed to protect.

     On June 26, 2014, the trial court heard argument, sustained

the demurrers “without leave to further amend,” and dismissed

the matter with prejudice.    This appeal followed.

                             II.   ANALYSIS

          The purpose of a demurrer is to determine
          whether a [complaint] states a cause of
          action upon which the requested relief may
          be granted. A demurrer tests the legal
          sufficiency of facts alleged in pleadings,
          not the strength of proof. Accordingly, we
          accept as true all properly pled facts and
          all inferences fairly drawn from those
          facts. Because the decision whether to
          grant a demurrer involves issues of law, we
          review the circuit court’s judgment de novo.




                                    4
Abi-Najm v. Concord Condo., LLC, 280 Va. 350, 356-57, 699 S.E.2d

483, 486-87 (2010) (citations and internal quotation marks

omitted).

      Virginia applies a modified common law rule to surface

water.    At common law, “[s]urface water is defined as water

‘diffused over the surface of the ground . . . until it reaches

some well defined channel.’”   Mullins v. Greer, 226 Va. 587,

589, 311 S.E.2d 110, 111-12 (1984) (quoting Howlett v. South

Norfolk, 193 Va. 564, 568, 69 S.E.2d 346, 348 (1952)).     Under

the modified common law rule, “surface water is a common enemy,

and each landowner may fight it off as best he can, ‘provided he

does so reasonably and in good faith and not wantonly,

unnecessarily or carelessly.’”    Id. at 589, 311 S.E.2d at 112

(quoting McCauley v. Phillips, 216 Va. 450, 453, 219 S.E.2d 854,

858 (1975)).   The Court has previously held that

            one may, in the reasonable development of
            his property, grade it, Mason v. Lamb, 189
            Va. 348, 53 S.E.2d 7 (1949), or erect a
            building thereon, Motor Company v. Furn.
            Company, 151 Va. 125, 144 S.E. 414 (1928),
            and not be liable for discharging additional
            diffused surface water as a result thereof.

Id.   “[A] landowner may not injure another by interfering with

the flow of surface water in a natural channel or watercourse

which has been worn or cut into the soil.”    Id. (collecting

cases).




                                  5
                A.    Trespass, Nuisance, and Negligence

     “[A]n action for common law trespass to land derives from

the ‘general principle of law [that] every person is entitled to

the exclusive and peaceful enjoyment of his own land, and to

redress if such enjoyment shall be wrongfully interrupted by

another.’”    Kurpiel v. Hicks, 284 Va. 347, 353, 731 S.E.2d 921,

925 (2012).

             [T]o recover for trespass to land, a
             plaintiff must prove an invasion that
             interfered with the right of exclusive
             possession of the land, and that was a
             direct result of some act committed by the
             defendant. Any physical entry upon the
             surface of the land constitutes such an
             invasion, whether the entry is a walking
             upon it, flooding it with water, casting
             objects upon it, or otherwise.

Id. at 353-54, 731 S.E.2d at 925 (quoting Cooper v. Horn, 248

Va. 417, 423, 448 S.E.2d 403, 406 (1994) (internal citations and

quotation marks omitted)).

     “The term ‘nuisance’ includes ‘everything that endangers

life or health, or obstructs the reasonable and comfortable use

of property.’”       National Energy Corp. v. O’Quinn, 223 Va. 83,

85, 286 S.E.2d 181, 182 (1982) (quoting Barnes v. Quarries,

Inc., 204 Va. 414, 417, 132 S.E.2d 395, 397 (1963)).       “[W]e

broadly construe an occupant’s right to the ‘use and enjoyment

of land.’”     Bowers v. Westvaco Corp., 244 Va. 139, 144, 419




                                     6
S.E.2d 661, 665 (1992) (quoting Foley v. Harris, 223 Va. 20, 28,

286 S.E.2d 186, 190 (1982)).

          The phrase “use and enjoyment of land” is
          broad. It comprehends the pleasure, comfort
          and enjoyment that a person normally derives
          from the occupancy of land. Freedom from
          discomfort and annoyance while using land,
          which inevitably involves an element of
          personal tastes and sensibilities, is often
          as important to a person as freedom from
          physical interruption with use of the land
          itself. The discomfort and annoyance must,
          however, be significant and of a kind that
          would be suffered by a normal person in the
          community.

Id. at 145, 419 S.E.2d at 665 (quoting Foley, 223 Va. at 28, 286

S.E.2d at 190-91 (citations omitted)).

     “A plaintiff who seeks to establish actionable negligence

must plead the existence of a legal duty, violation of that

duty, and proximate causation which results in injury.”     Delk v.

Columbia/HCA Healthcare Corp., 259 Va. 125, 132, 523 S.E.2d 826,

830 (2000).

     Applying the foregoing definitions of trespass, nuisance,

and negligence in conjunction with the modified common law rule

applicable to surface water, we hold that the trial court did

not err in sustaining the Cordovanas’ and 1273 WOV’s demurrers

as to Collett’s claims for trespass and nuisance.

     Collett’s second amended consolidated complaint only

contains specific factual allegations that (1) the Cordovanas

added gravel to their parking lot and graded it and (2) 1273 WOV


                                7
put mulch on their property and “made other modifications” to

the property.    Collett had the burden to allege sufficient facts

that would support a finding “that in filling in [their] lot[s]

the defendant[s] acted wantonly, unnecessarily, or carelessly.”

Mason, 189 Va. at 355, 53 S.E.2d at 10.    We have held that a

property owner may, in the reasonable development of his

property, grade it and not be liable for discharging the

additional diffused surface water.    Miller, 226 Va. at 589, 311

S.E.2d at 112.   Because the only facts in this case indicate

that the defendants dumped gravel and/or put down mulch, Collett

failed to plead any facts from which one could conclude that the

defendants acted recklessly or carelessly in modifying their

properties.

     Collett’s reliance on Kurpiel in support of her argument

that she asserted valid causes of action is misplaced.    In

Kurpiel, the amended complaint alleged that the defendants’ acts

were “careless, and unnecessary.”     Kurpiel, 284 Va. at 356, 731

S.E.2d at 926.   Unlike Collett, Kurpiel alleged numerous facts

which were sufficient to survive demurrer.    Specifically,

Kurpiel alleged that the defendants’ actions were

          careless, and unnecessary because they: (1)
          stripped their land “of virtually all
          vegetation, including unauthorized removal
          of vegetation within the Resource Protection
          Area, a protected land disturbance zone
          established by the Chesapeake Bay
          Preservative Act”; (2) “cleared and/or


                                  8
          improperly disturbed these protected areas”
          on their property; (3) “excessively cleared
          [their land] in violation of state law and
          County regulations”; (4) “did extensive
          regrading of the property”; (5) changed the
          elevation of the property; (6) “brought in
          additional fill dirt”; (7) “left the land
          unvegetated longer than necessary”; (8)
          demanded the Kurpiels remove plantings along
          the property border, and then “replaced such
          plants with insufficient and inadequate
          vegetative cover”; (9) did not use proper
          drainage controls; and (10) “failed to
          control sediment loads and siltation running
          onto the Kurpiel[s’] property.”

Id. (emphasis added).   In contrast, Collett’s complaint merely

states a legal conclusion that “the manner in which the

defendants’ property has been developed, maintained and altered

has been unreasonable, careless and reckless”, and “must be

viewed as being beyond merely negligent” but fails to state any

facts that support her claims.

     Collett also argues that pursuant to Rule 3:18, she merely

had to raise “[a]n allegation of negligence . . . without

specifying the particulars of the negligence.”   However, because

this case applies the modified common law rule applicable to

surface water, Collett must allege some negligent action or

actions on behalf of the Cordovanas and 1273 WOV.   A simple

factual recitation that the Cordovanas and 1273 WOV did what the

common law allows them to do in maintaining their properties and

a bare legal conclusion that they did so negligently is

insufficient.   Collett’s complaint contains no facts to support


                                 9
a finding of negligence by the Cordovanas or 1273 WOV when they

modified their properties as permitted under Virginia’s modified

common law rule regarding surface water.

     Accordingly, we hold that Collett’s complaint failed to

state a valid cause of action for trespass, nuisance, and

negligence, and the trial court did not err in sustaining the

demurrers filed by the Cordovanas and 1273 WOV.

                      B.    Negligence per se

          The doctrine of negligence per se represents
          the adoption of “the requirements of a
          legislative enactment as the standard of
          conduct of a reasonable [person].” Butler
          v. Frieden, 208 Va. 352, 353, 158 S.E.2d
          121, 122 (1967). The elements of negligence
          per se are well-established. First, the
          plaintiff must prove that the defendant
          violated a statute enacted for public
          safety. Second, the plaintiff must belong
          to the class of persons for whose benefit
          the statute was enacted, and demonstrate
          that the harm that occurred was of the type
          against which the statute was designed to
          protect. Third, the statutory violation
          must be a proximate cause of plaintiff's
          injury.

               The first and second of these elements
          are issues of law to be decided by a trial
          court . . . .

Kaltman v. All American Pest Control, Inc., 281 Va. 483, 496,

706 S.E.2d 864, 872 (2011) (citations omitted).

     Collett relies on two Norfolk Ordinances as support for her

negligence per se claims.    Norfolk City Code § 27-2(a) defines

public nuisance.   Norfolk City Code § 36-17(b) prescribes lot


                                 10
drainage regulations under the rat and mosquito control chapter.

Neither ordinance contains a provision for a private right of

action like that asserted by Collett.    Nor is Collett a member

of the class of persons these ordinances were designed to

protect.    Furthermore, Collett has only asserted that her

property has increased surface water due to the fact that the

Cordovanas dumped gravel on a parking lot and graded the gravel

and that 1273 WOV dumped mulch on their property.    None of the

assertions made by Collett constitute a public nuisance under

Norfolk City Code § 27-2(a).     Likewise, none of the assertions

made by Collett fall under the rat and mosquito control sections

of Norfolk City Code § 36.    The purpose of both Norfolk

Ordinances is “to protect the public against hazards created” by

public nuisances (section 27) and by rats and mosquitos (section

36).   Butler, 208 Va. at 354, 158 S.E.2d at 123.

       Accordingly, Collett’s complaint failed to state a valid

cause of action for negligence per se against the Cordovanas and

1273 WOV.

                          III.   CONCLUSION

       For the foregoing reasons, we will affirm the judgment of

the trial court.

                                                            Affirmed.




                                  11